                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

Jenna Richert,
                                                                Case No. 2:16-cv-437
                 Plaintiff,
        v.                                                      Judge Graham

LaBelle HomeHealth Care                                         Magistrate Judge Vascura
Services LLC, et al.,

                 Defendants.


                                          Opinion and Order

        This Fair Labor Standards Act case is before the court on the parties’ joint motion to file their
settlement agreement under seal. The court denies the motion to file under seal for the reasons set
forth in the court’s opinion in Stanley v. Turner Oil & Gas Props., Inc., No. 2:16-cv-386, 2017 WL
5068444 (S.D. Ohio July 24, 2017); see also Fairfax v. Hogan Transportation Equip., Inc., No. 2:16-
cv-680, 2019 WL 466148 at *2 (S.D. Ohio Feb. 6, 2019). “In the Sixth Circuit and elsewhere, the
‘great weight of authority’ favors open court documents generally and favors open FLSA settlement
agreements specifically.” Stanley, 2017 WL 5068444 at *1 (quoting Smolinski v. Ruben & Michelle
Enters. Inc., No. 16-cv-13612, 2017 WL 835592, at *3 (E.D. Mich. Mar. 3, 2017)).
        Generally, there is a strong presumption in favor of open court records. Shane Grp., Inc. v.
Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016). The parties have offered no
reasons why their situation would justify putting their settlement under seal. “The public has a keen
interest in the outcome of FLSA litigation, and as such, ‘sealing a FLSA settlement rarely, if ever, will
be shown to outweigh the public right to access of judicial documents.’” Stanley, 2017 WL 5068444
at *1 (quoting Smolinski, 2017 WL 835592 at *3); see also Steele v. Staffmark Invs., LLC, 172
F.Supp.3d 1024, 1031 (W.D. Tenn. 2016) (“[T]his Court is unwilling to approve a settlement or
dismissal of FLSA claims where the terms of the settlement are not available to the public.”).
        Accordingly, the joint motion to file under seal (doc. 115) is DENIED. Likewise, the sealed
joint motion for approval of collective action settlement (doc. 116) is DENIED WITHOUT
PREJUDICE to the refiling of a joint motion that is not filed under seal and that relates to a proposed



                                                   1
settlement agreement which omits the “filing under seal” language of Paragraph 43 of the current
proposed agreement.




                                                           s/ James L. Graham
                                                           JAMES L. GRAHAM
                                                           United States District Judge
DATE: September 25, 2019




                                               2
